Exhibit 10.4

CRAY INC.

2013 EQUITY INCENTIVE PLAN

NOTICE OF STOCK APPRECIATION RIGHT AWARD GRANT

Unless otherwise defined herein, the terms defined in the Cray Inc. 2013 Equity
Incentive Plan (the “Plan”) will have the same meanings in the Notice of Stock
Appreciation Right Award and any electronic representation of the Notice of
Stock Appreciation Right Award established and maintained by Cray Inc.
(“Cray”)or a third party designated by Cray (the “Notice”).

 

Name:   

 

Address:   

 

You (“Participant”) have been granted an award of Stock Appreciation Rights
(“SARs”) of Cray under the Plan subject to the terms and conditions of the Plan,
the Notice and the Stock Appreciation Right Award Agreement (the “SAR
Agreement”), including any special terms imposed by the Committee for non U.S.
jurisdictions.

 

Grant Number: Date of Grant: Vesting Commencement Date: Exercise Price per
Share: Total Number of Shares: Expiration Date: Vesting Schedule:    Subject to
the limitations set forth in this Notice, the Plan and the SAR Agreement, the
SAR will vest and may be exercised, in whole or in part, in accordance with the
following schedule:    [Insert applicable vesting schedule]    [Include for
performance awards: The number of SARs that Participant will have vested in
pursuant to the performance targets set forth above will be determined by Cray
and certified by the Compensation Committee of the Board.]    [In the case of
Disability or death, the entire SAR shall immediately vest.] Acceptance:   

Participant must note Participant’s acceptance of the SAR at the Fidelity Net
Benefits web site: 401k.fidelity.com. By Participant’s acceptance of the SAR at
the Fidelity Net Benefits web site, Participant acknowledges and agrees that:

Participant understands that Participant’s employment or consulting relationship
or service with Cray or a Parent or Subsidiary is for an unspecified duration,
can be terminated at any time (i.e., is at-will), except where otherwise
prohibited by applicable law and that nothing in the Notice, the SAR Agreement
or the Plan changes the nature of that relationship. Participant acknowledges
and agrees that the Vesting Schedule may change prospectively in the event that
Participant’s service status changes between full and part time status in
accordance with Cray policies relating to work schedules and vesting of awards.
Participant acknowledges that the vesting of the SARs pursuant to the Notice is
earned only by continuing service as an Employee, Director or Consultant of Cray
or a Parent or Subsidiary. Participant also understands that the Notice is
subject to the terms and conditions of both the SAR Agreement and the Plan, both
of which are incorporated herein by reference. Participant has read both the SAR
Agreement and the Plan. By accepting the SARs, Participant consents to the
electronic delivery as set forth in the SAR Agreement.

 

1



--------------------------------------------------------------------------------

How to Exercise and Sell:    In connection with the requirements set forth in
Section 4(b) of the SAR Agreement, Participant must exercise Participant’s SAR
through the Fidelity web site: 401k.fidelity.com    Participant may sell
Participant’s underlying shares through the Fidelity web site or have
Participant’s shares transferred to Participant’s stockbroker and sell through
Participant’s stockbroker. The fees for selling vary among stockbrokers but may
be less expensive than the fees charged by Fidelity.

 

2



--------------------------------------------------------------------------------

CRAY INC.

2013 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

Unless otherwise defined in this Stock Appreciation Right Award Agreement (this
“Agreement”), any capitalized terms used herein will have the meaning ascribed
to them in the Cray Inc. (“Cray”) 2013 Equity Incentive Plan (the “Plan”).

Participant has been granted Stock Appreciation Rights (“SARs”), subject to the
terms and conditions of the Plan, the Notice of Stock Appreciation Right Award
(the “Notice”) and this Agreement, including any special terms imposed by the
Committee for non U.S. jurisdictions.

1. Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this SAR may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice.

2. Grant of SAR. The Participant named in the Notice has been granted a SAR for
the number of Shares set forth in the Notice at the exercise price per Share in
U.S. dollars set forth in the Notice (the “Exercise Price”). Upon exercise and
subject to the terms and conditions of the Plan and this Agreement, the Company
will issue Shares or, in Cray’s sole discretion, cash, having a value equal to
(a) the difference between the Fair Market Value on the date of exercise over
the Exercise Price multiplied by (b) the number of Shares with respect to which
the SAR is being exercised (subject to any maximum number of Shares that may be
issuable as specified in the Notice). In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan will prevail.

3. Termination Period.

(a) General Rule. Except as provided below, and subject to the Plan, this SAR
may be exercised for three months after Participant’s Termination. In no event
will this SAR be exercised later than the Expiration Date set forth in the
Notice.

(b) Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her death or “permanent and total
disability” as described in the Plan, or if a Participant dies within three
months of the Termination Date, the SAR may be exercised for twelve months after
the Termination Date, provided that in no event will the SAR be exercised later
than the Expiration Date set forth in the Notice. Unless provided otherwise in
the Notice, upon Participant’s Termination by reason of his or her Disability
(other than a “permanent and total disability”), the SAR may be exercised for
twelve months after the Termination Date, provided that in no event will the SAR
be exercised later than the Expiration Date set forth in the Notice.

(c) Cause. Upon Participant’s Termination for Cause (as defined in the Plan),
the SAR will expire on such date of Participant’s Termination Date.

(d) Termination. For purposes of these SARs, Participant’s service will be
considered terminated as of the date Participant is no longer providing services
to Cray, its Parent or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any) (the “Termination Date”). The
Committee shall have the exclusive discretion to determine when Participant is
no longer actively providing services for purposes of the SARs (including
whether Participant may still be considered to be providing services while on an
approved leave of absence). Unless otherwise provided in this Agreement or
determined by Cray, Participant’s right to vest in the SARs under the Plan, if
any, will terminate as of the Termination Date and will not be extended by any
notice period (e.g.,

 

3



--------------------------------------------------------------------------------

Participant’s period of services would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any). Following the Termination Date, Participant may
exercise the SARs only as set forth in the Notice and this Section, provided
that the period (if any) during which Participant may exercise the SARs after
the Termination Date, if any, will commence on the date Participant ceases to
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement, if any. If Participant does not exercise the
SARs within the termination periods set forth in this Section, the SARs shall
terminate in its entirety. In no event, may the SARs be exercised after the
Expiration Date of the SARs as set forth in the Notice.

4. Exercise of SAR.

(a) Right to Exercise. This SAR is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Agreement. In the event of Participant’s death, Disability,
Termination for Cause or other Termination, the exercisability of the SAR is
governed by the applicable provisions of the Plan, the Notice and this
Agreement.

(b) Method of Exercise. This SAR is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which will state the election to exercise the
SAR, the number of Shares in respect of which the SAR is being exercised (the
“Exercised SARs”), and such other representations and agreements as may be
required by Cray pursuant to the provisions of the Plan. The Exercise Notice
will be delivered in person, by mail, via electronic mail or facsimile or by
other authorized method to Cray or other person designated by Cray. The Exercise
Notice will be accompanied by payment of the aggregate Exercise Price as to all
the Exercised Shares together with any Tax-Related Items (as defined in
Section 7(a) below). The SAR will be deemed to be exercised upon receipt by Cray
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price and payment of any Tax-Related Items.

(c) No Shares or cash, where settlement is in cash, will be issued pursuant to
the exercise of the SAR unless such issuance and exercise complies with all
relevant provisions of law and the requirements of any stock exchange or
quotation service upon which the Shares are then listed. Assuming such
compliance, for income tax purposes the Exercised SARs will be considered
transferred to Participant on the date the SAR is exercised with respect to such
Exercised SARs.

5. Non-Transferability of SAR. This SAR may not be sold, assigned, transferred,
pledged, hypothecated, or otherwise disposed of other than by will or by the
laws of descent or distribution or court order and may be exercised during the
lifetime of Participant only by Participant or unless otherwise permitted by the
Committee on a case-by-case basis. The terms of the Plan and this Agreement will
be binding upon the executors, administrators, heirs, successors and assigns of
Participant.

6. Term of SAR. This SAR will in any event expire on the expiration date set
forth in the Notice, which date is 10 years after the Date of Grant.

7. Tax Consequences.

(a) Exercising the SAR. Participant acknowledges that, regardless of any action
taken by Cray or a Parent or Subsidiary employing or retaining Participant (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by Cray or the Employer. Participant
further acknowledges that Cray and/or the Employer (i) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the SAR, including, but not limited to, the grant, vesting or
exercise of the SAR, the subsequent sale of Shares acquired pursuant to such

 

4



--------------------------------------------------------------------------------

exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the SAR
to reduce or eliminate Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if Participant is subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that Cray and/or the Employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Cray and/or the
Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Cray and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

  (i) withholding from Participant’s wages or other cash compensation paid to
Participant by Cray and/or the Employer; or

 

  (ii) where settlement of the SAR is in cash, withholding from the cash
settlement amount;

 

  (iii) withholding from proceeds of the sale of Shares acquired at exercise of
the SAR either through a voluntary sale or through a mandatory sale arranged by
Cray (on Participant’s behalf pursuant to this authorization) without further
consent; or

 

  (iv) withholding in Shares to be issued upon exercise of the SAR, provided
Cray only withholds from the amount of Shares necessary to satisfy the minimum
statutory withholding amount; or

 

  (v) any other arrangement approved by the Committee.

Depending on the withholding method, Cray may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares issued upon exercise of the SARs; notwithstanding that a number of the
Shares are held back solely for the purpose of paying Tax-Related Items. The
Fair Market Value of these Shares, determined as of the effective date of the
SAR exercise, will be applied as a credit against Tax-Related Items withholding.

Finally, Participant agrees to pay to Cray or the Employer any amount of
Tax-Related Items that Cray or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Cray may refuse to issue or
deliver the Shares, cash, if settlement of the SAR is in cash, or the proceeds
of the sale of Shares, if Participant fails to comply with his or her
obligations in connection with Tax-Related Items.

8. Nature of Grant. By accepting the SAR, Participant acknowledges, understands
and agrees that:

(a) the Plan is established voluntarily by Cray, it is discretionary in nature,
and may be amended, suspended or terminated by Cray at any time, to the extent
permitted by the Plan;

 

5



--------------------------------------------------------------------------------

(b) the grant of the SAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of equity, or benefits in
lieu of equity, even if equity has been granted in the past;

(c) all decisions with respect to future SAR or other grants, if any, will be at
the sole discretion of Cray;

(d) the SAR grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming an employment or service
contract with Cray, the Employer or any Parent or Subsidiary;

(e) Participant is voluntarily participating in the Plan;

(f) the SAR and any Shares or cash, where settlement of the SAR is in cash,
acquired under the Plan are not intended to replace any pension rights or
compensation;

(g) the SAR and any Shares or cash, where settlement of the SAR is in cash,
acquired under the Plan and the income and value of same, are not part of normal
or expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(h) the future value of the Shares underlying the SAR is unknown,
indeterminable, and cannot be predicted with certainty;

(i) if the underlying Shares do not increase in value, the SAR will have no
value;

(j) if Participant exercises the SAR and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(k) no claim or entitlement to compensation or damages will arise from
forfeiture of the SAR resulting from Participant’s Termination, and in
consideration of the grant of the SAR to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
Cray, any Parent or Subsidiary or the Employer, waives his or her ability, if
any, to bring any such claim, and releases Cray, any Parent or Subsidiary and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant will be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim;

(l) unless otherwise provided in the Plan or by Cray in its discretion, the SAR
and the benefits evidenced by this Agreement do not create any entitlement to
have the SAR or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the Shares; and

(m) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the SAR and the Shares subject to the SAR or cash, where settlement of the
SAR is in cash, are not part of normal or expected compensation or salary for
any purpose;

 

  (ii) Participant acknowledges and agrees that neither Cray, the Employer nor
any Parent or Subsidiary will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the SAR or of any amounts due to Participant
pursuant to the exercise of the SAR or the subsequent sale of any Shares
acquired upon exercise.

 

6



--------------------------------------------------------------------------------

9. No Advice Regarding Grant. Cray is not providing any tax, legal or financial
advice, nor is Cray making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares or the payment of cash, where settlement of the SAR is in
cash. Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other SAR grant materials
by and among, as applicable, the Employer, Cray and any Parent or Subsidiary of
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that Cray and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Cray, details of all SARs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or its affiliates or such other stock plan service provider as may
be selected by Cray in the future, which is assisting Cray with the
implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of Data by contacting his or her local human resources
representative. Participant authorizes Cray, Fidelity Stock Plan Services, LLC
and its affiliates, and any other possible recipients which may assist Cray
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purposes of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that Cray would not be able to grant Participant stock appreciation rights or
other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

11. Language. If Participant has received this Agreement, or any other document
related to the SAR and/or the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control. Notwithstanding any provisions in
this Agreement, the SAR will be subject to any special terms and conditions
imposed by the Committee for non U.S. jurisdictions.

 

7



--------------------------------------------------------------------------------

12. Imposition of Other Requirements. Cray reserves the right to impose other
requirements on Participant’s participation in the Plan, on the SAR and on any
Shares purchased upon exercise of the SAR, to the extent Cray determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

13. Acknowledgement. Cray and Participant agree that the SAR is granted under
and governed by the Notice, this Agreement and by the provisions of the Plan
(incorporated herein by reference). Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents that Participant has
carefully read and is familiar with their provisions, and (iii) hereby accepts
the SAR subject to all of the terms and conditions set forth herein and those
set forth in the Plan and the Notice.

14. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the settlement of
SARS hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.

15. Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares and the payment of cash, where settlement is
in cash, will be subject to and conditioned upon compliance by Cray and
Participant with all applicable state, federal and local laws and regulations
and with all applicable requirements of any stock exchange or automated
quotation system on which Cray’s Shares may be listed or quoted at the time of
such issuance or transfer.

16. Severability. If one or more provisions of this Agreement are held to be
unenforceable, the parties agree to renegotiate such provision in good faith. In
the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision will be excluded from
this Agreement, (ii) the balance of this Agreement will be interpreted as if
such provision were so excluded and (iii) the balance of this Agreement will be
enforceable in accordance with its terms.

17. Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the Western District of Washington or
the Washington Superior Court, King County. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.

 

8



--------------------------------------------------------------------------------

18. No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Cray, or a Parent or
Subsidiary, to terminate Participant’s service, for any reason, with or without
Cause.

19. Consent to Electronic Delivery of all Plan Documents and Disclosures. By
Participant’s signature and the signature of Cray’s representative on the
Notice, Participant and Cray agree that the SAR is granted under and governed by
the terms and conditions of the Plan, the Notice and this Agreement. Participant
has reviewed the Plan, the Notice and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Notice,
and fully understands all provisions of the Plan, the Notice and this Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this Agreement. Participant further agrees to notify Cray
upon any change in the residence address indicated on the Notice. By acceptance
of the SAR, Participant agrees to participate in the Plan through an on-line or
electronic system established and maintained by Cray or a third party designated
by Cray and consents to the electronic delivery of the Notice, this Agreement,
the Plan, account statements, Plan prospectuses required by the U.S. Securities
and Exchange Commission, U.S. financial reports of Cray, and all other documents
that Cray is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the SAR and current or future participation in the Plan.
Electronic delivery may include the delivery of a link to Cray intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at Cray’s
discretion. Participant acknowledges that Participant may receive from Cray a
paper copy of any documents delivered electronically at no cost if Participant
contacts Cray by telephone, through a postal service at 901 Fifth Avenue, Suite
1000, Seattle, Washington, 98164 or electronic mail or other electronic medium.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
Cray or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Cray of such
revised or revoked consent by telephone, postal service at 901 Fifth Avenue,
Suite 1000, Seattle, Washington, 98164 or electronic mail or other electronic
medium. Finally, Participant understands that Participant is not required to
consent to electronic delivery.

 

9